Citation Nr: 0322966	
Decision Date: 09/05/03    Archive Date: 09/11/03	

DOCKET NO.  01-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He was a prisoner-of-war of the German Government from 
December 1944 to April 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This case was previously before the Board in August 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  PTSD is currently productive of no more than occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as:  a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  The veteran's service-connected disabilities, consisting 
of PTSD, the residuals of frozen feet, bilateral flat feet, a 
history of dermatophytosis of the feet, and scars as the 
residuals of gunshot wounds to the left leg and shin, when 
taken in conjunction with his education and occupational 
experience, are insufficient to preclude his participation in 
all forms of substantially gainful employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130 and Part 4, Code 9411 (2002).

2.  Service-connected disabilities do not render him 
individually unemployable.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of March and August 2001, and in a 
Supplemental Statement of the Case in March 2003 (referenced 
therein), the veteran was informed of the VA's obligations 
under the new Act, and given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been obtained.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of the VA to further notify the veteran what evidence would 
be secured by the VA, and what evidence should be secured by 
the veteran, is harmless.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, the Board is of the 
opinion that no further duty to notify or assist the veteran 
exists in this case.

Factual Background

The veteran's claim for a total disability rating based upon 
individual unemployability was received in May 1999.  At that 
time, he indicated that he had been employed as a bartender, 
and last worked in 1981.  He had completed the seventh grade.  
He did not leave his last job due to disability.  Moreover, 
since becoming too disabled to work, he had made no attempt 
to obtain employment.

Currently, the veteran's service-connected disabilities 
consist of PTSD, evaluated as 50 percent disabling; the 
residuals of a left frozen foot, evaluated as 30 percent 
disabling, the residuals of a right frozen foot, evaluated as 
30 percent disabling; bilateral flat feet, evaluated as 
10 percent disabling; a history of dermatophytosis of the 
feet, evaluated as noncompensably disabling; and scars as the 
residuals of gunshot wounds to the left leg and shin, 
evaluated as noncompensably disabling.  The combined 
evaluation currently in effect for the service-connected 
disabilities is 80 percent.

Nonservice-connected disabilities include chronic dysentery; 
back and neck conditions; generalized arthritis; a bilateral 
hip condition; peripheral neuropathy; a stomach condition; 
bursitis of the right shoulder; osteoarthritis of the knees; 
hypertension; venous insufficiency; and the residuals of 
colon cancer.

VA outpatient treatment records covering the period from 
February to November 1999 show treatment during that time for 
predominantly nonservice-connected medical conditions.

During a January 2000 VA general medical examination, the 
veteran complained of difficulty keeping jobs and 
relationships.  Additional medical history included 
hypertension, as well as the postoperative residuals of an 
appendectomy and bilateral herniorrhaphy, a June of 1991 
laminectomy, a history of carcinoma of the colon, with a 
partial colectomy, and a history of alcoholism.  He 
complained of pain in his leg all the time, such that he 
could not sleep well.  Reportedly, he was very unsteady, and 
possessed of an intentional tremor.

On physical examination, the veteran was asthenic and 
ambulatory, but very slow.  He was able to walk for a short 
distance only, and there was evidence of slight stooping and 
an unsteady gait.  He walked with a cane, and had to be 
transported by wheelchair due to unsteadiness and an 
intentional tremor.  His skin was thin, and possessed of 
multiple seborrheic keratotic lesions.  Also noted were 
severe varicose veins.  His right leg was swollen and 
reddened, with pitting and nonpitting edema.  Both feet were 
very cold, and there was an absence of the dorsalis pedis, 
accompanied by cyanosis. His toenails showed evidence of 
onychomycosis.  There was poor circulation of the lower 
extremities, as well as both hands.  His eyes showed evidence 
of arcus senilis, as well as the postoperative residuals of a 
right cataract with lens transplant.  Examination of the 
abdomen showed evidence of distention, but no fluid wave.  
There was a slight herniation of the soft tissue in the left 
upper quadrant, as well as some question of increase of 
splenic dullness in that same quadrant.  Bowel signs were 
positive.  There was severe limitation of motion of the 
cervical spine, as well as thoracic scoliosis.  The veteran 
complained of pain around his ankles, where there was a 
marked degree of valgus not corrected by manipulation.  
Neurologically, sensation was intact, with the exception of 
the plantar surface of the feet.  The veteran was very 
ataxic, and could walk for only a short distance.  Vibration 
sense was poor, and the Romberg test was severely positive.  
Noted at the time of examination was that the veteran was an 
alcoholic.  The pertinent diagnoses were frozen cold injury 
of both feet; dizzy spells; seborrheic dermatitis with 
epidermoid cyst; neck mass; degenerative joint disease of 
both knees, old healed compression fracture of the superior 
articular surface of the first lumbar vertebra; mild 
degenerative changes of the lower apophyseal joints of the 
lumbar vertebral bodies; status post laminectomy in the area 
of the 4th and 5th lumbar vertebrae; tympanosclerosis of both 
ears; ruptured tympanic membrane of the left ear; atrophy of 
both testicles, with orchialgia; positive Phalen test of the 
left wrist, most likely indicative of carpal-tunnel; a 
minimal radiographic left convex rotoscoliosis of the lumbar 
spine; a slight radiographic accentuation of the right 
lordotic lumbar curvature; generalized radiographic 
osteoporosis; radiographic, old mild compression fracture of 
the 5th and 6th cervical vertebrae; radiographic anterior 
subluxation of C3 on C4; with moderate degenerative changes 
of the cervical spine; radiographic anterior bony bridging at 
the 4th and 5th, 5th and 6th, and 6th and 7th cervical 
vertebrae; bilateral carotid artery calcification; 
radiographic old healed fracture of the mid and distal shaft 
of the proximal phalanx of the fifth toe of the left foot, 
with no significant deformity; and radiographic minimal 
degenerative changes of the first metatarsophalangeal joint 
of both feet.

A VA dermatologic examination, likewise conducted in January 
2000, was significant for the presence of seborrheic 
dermatitis.

On VA psychiatric examination in January 2000, it was noted 
that, at the time of a prior compensation and pension 
examination in April 1996, the veteran had received a 
diagnosis of moderate PTSD, with moderate dysthymia.  
Additionally noted at that time was evidence of a mild 
dementia, which might well have been related to his excessive 
alcohol intake, and to alcohol dependence.  A Global 
Assessment of Functioning (GAF) Score of between 60 and 70, 
reflecting mild to moderate symptomatology of PTSD, was 
assigned at the time.

When questioned, the veteran complained of nightmares 
interrupting his sleep pattern, as well as avoidance of such 
things as war movies and news reports.  He denied that his 
symptoms had worsened over the past 4 to 5 years, instead 
complaining of increasing difficulty with his medical 
problems which were interfering with his ability to be 
independent and to take care of himself.  He denied any but 
infrequent nightmares.  Reportedly, he experienced continued 
difficulty in falling and staying asleep, and was very easily 
startled.  He continued to have difficulty with social 
isolation and irritability.  As a result, he had held many 
jobs, as a bartender and as a restaurant manager, but had 
never been able to get along with anyone for an extended 
period of time.

The veteran acknowledged difficulty with short-term memory 
deficit, but was unable to elaborate concerning other aspects 
of cognitive function without engaging in tangential, 
rambling, and circumstantial conversation.

On mental status examination, the veteran was alert and 
seemed to be oriented in all three spheres.  He was in good 
contact with routine aspects of reality, and there were no 
signs or symptoms of psychosis.  He did not espouse any 
delusional thoughts.  Neither was his conversation or 
behavior indicative of psychosis.  His conversation was 
dominated by a kind of nonspecific diffuse rambling and 
circumstantiality which oftentimes led far afield from the 
question asked.  He was able to speak about things in a 
general way, but clearly had difficulty with short-term 
memory deficits and the ability to focus and organize his 
thoughts along consistent and logical lines.  The mild 
dementia noted in 1996 was all the more prominent, though 
still mild to at most moderate at times, depending upon the 
activity involved, and what was required.  The veteran's mood 
appeared to be one of moderate depression, with an affect 
which was somewhat blunted, though not flattened or 
unresponsive.  Insight and judgment appeared to be 
appropriately impaired with regard to cognitive dysfunction.  
The veteran continued to be dependent on alcohol, and was 
probably understating the quantity of his intake.  There was 
a history of extensive and severe abuse of alcohol which had 
become somewhat more moderate, but which continued 
nevertheless.

The overall clinical impression remained one of PTSD 
resulting in considerable impairment in social and 
occupational adaptability.  There was no evidence that the 
veteran's PTSD symptoms had changed to any appreciable extent 
in the past 4 to 5 years, though certainly his dementia had 
become somewhat more prominent, and was dominating the 
clinical portrait.  Also noted was continued deterioration of 
the veteran's health status, which was creating day-to-day 
problems for him.

Based on a review of available medical records, including the 
veteran's claims folder, and the current clinical 
examination, the examiner's opined that the veteran suffered 
from chronic moderate PTSD; active chronic alcohol 
dependence, under partial control; hypertension; 
postoperative residuals of appendectomy; postoperative 
residuals of hernia repair; postoperative residuals of spinal 
surgery in the area of the 4th and 5th lumbar vertebrae; 
residuals of colon cancer; and the residuals of a colectomy 
in 1992.  The major stressors in his life were clearly his 
medical conditions and their deterioration.  The GAF Score 
due solely to the veteran's PTSD was 55.  In the opinion of 
the examiner, the veteran was showing some continued decline 
in cognitive functioning, which was a combination of age-
related changes, and the fact that he was continuing to abuse 
alcohol.  He was not considered employable due to the impact 
of his deteriorating medical conditions and PTSD.

On VA vascular examination in February 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  The veteran stated that, following his return from 
World War II, he had worked for many years as a caterer.  
Apparently, he lived in San Francisco, and managed a 
relatively successful large catering company.  He stopped 
working at age 62, though he did not describe this as 
"retirement."  Nevertheless, it appeared that he had decided 
to stop working due to advancing age.

Currently, the veteran complained of limitation in his 
ability to walk.  He was able to walk around the house with 
the use of a cane, and to walk approximately six blocks from 
his house.  However, at the end of that period of walking, he 
experienced significant pain, forcing him to stop.  On 
examination, there was bilateral mild swelling of the legs, 
compatible with findings on previous examinations.  Also 
noted was the presence of markedly flat feet, again 
compatible with a previous examiner's evaluation.  Otherwise, 
there was no evidence of any ulceration or gangrene, and 
circulation in the veteran's feet appeared to be adequate.  
There was a mild subjective sensory deficit, though motor 
function in the feet appeared to be relatively normal.

In the opinion of the examiner, the veteran's symptoms might 
prevent him from engaging in work that required long periods 
of standing or walking.  However, he did not believe that the 
veteran's symptoms would prevent him from doing sedentary 
labor that involved a preponderance of sitting.  The veteran 
was able to walk moderate distances, though long periods of 
walking or standing might be expected to be difficult 
considering his symptoms.  However, there was nothing in the 
veteran's history or physical examination to preclude 
sedentary labor.

In the opinion of the examiner, the majority of the veteran's 
symptoms were due to venous insufficiency, and not frostbite.  
The symptom pattern, which included swelling and pain in the 
legs, as well as other physical findings, suggested that 
venous insufficiency was the "real primary culprit."  In 
summary, while the veteran's symptoms might preclude labor 
which required long periods of walking or standing, there was 
no evidence that sedentary labor would be inhibited.

On VA psychiatric examination in February 2002, the veteran's 
claims folder was available, and was reviewed.  The veteran 
stated that he had last worked approximately 10 to 12 years 
earlier as a driver for a senior citizens van.  He held this 
position for approximately two years, until he decided to 
discontinue driving.  He reported that he had worked in a 
coal mine, but that most of his occupational history was as a 
bartender and manager of bars and hotels.  His longest period 
of employment was with a particular hotel for approximately 
19 years.  Despite moving around the country and holding 
various jobs, it appeared that he had a rather consistent 
work history, and that he was always able to find employment.

The veteran's medical history was significant for alcohol 
dependence, cellulitis of the lower extremities, benign 
prostatic hypertrophy, vitamin B12 deficiency, hypertension, 
a history of colon cancer, and peripheral vascular disease, 
with venous stenosis in the bilateral lower extremities.  
According to the veteran, he was not currently involved in 
any form of psychiatric treatment.

The veteran reported that, in general, he did not feel that 
his symptoms of PTSD had increased in severity over the past 
few years.  He reported relatively few psychiatric symptoms 
which could be directly attributed to PTSD.  While reporting 
a history of nightmares related to his military experiences, 
He stated that he had not had any such nightmares in recent 
weeks.  In general, his sleep was fair-to-good, and usually 
consisted of approximately eight hours of sleep per night.  
He denied avoidant symptoms, hypervigilance, or any 
hyperstartle response, and similarly denied any irritability, 
short temperedness, general anxiety, or nervousness.  He did 
acknowledge that his history of poor marital relationships 
might in part have been due to PTSD, though he also 
recognized that his history of heavy drinking might have 
played a part in his unstable marriages.  The veteran 
described his current mood as "not too good," and attributed 
that to his aches and pains, and the resulting subsequent 
limitations on his physical functioning.  However, his 
appetite was good, and he denied any recent change in weight.  
He denied social irritability or short temperedness, and 
similarly denied any episodes of tearfulness or crying.  He 
continued to maintain his usual interests, though he 
acknowledged that his energy level was a bit low.  The 
veteran denied any current suicidal ideation, though there 
was a history of suicidal ideation in the remote past.  

On mental status examination, the veteran was alert and well 
oriented, and cooperative during the interview.  He ambulated 
with the assistance of a cane, and in a somewhat slow and 
unsteady manner.  His speech was fluent, coherent, and normal 
in volume, though a bit slow in rate.  He was experiencing 
some word-finding difficulty.  His mood was euthymic, and his 
affect normal in range.  He described a mild to moderate 
depressed mood currently, though with no manic symptoms.  He 
denied any significant anxiety or nervousness, and no panic 
attacks were reported.  His thoughts were generally relevant 
and goal-directed, though on a few occasions, he had to be 
redirected to the question, as it appeared that he had 
forgotten it.  He denied any auditory or visual 
hallucinations, and similarly denied any paranoid ideation.  
Regarding his memory, he stated that he sometimes found it 
necessary to "think a little bit."  Though the veteran was 
able to respond to all questions, it was apparent at times 
that he was having some difficulty recalling his history, and 
that his recall of recent history was impaired.  In general, 
his cognition appeared adequate, notwithstanding his poor 
insight and judgment.  The pertinent diagnoses were moderate 
chronic PTSD; alcohol dependence; and cognitive disorder, not 
otherwise specified.  Medical conditions noted included 
cellulitis of the lower extremities, benign prostatic 
hypertrophy, vitamin B12 deficiency, hypertension, a history 
of colon cancer, and peripheral vascular disease with venous 
stenosis in the bilateral lower extremities.  The GAF Score 
attributable solely to PTSD was 60, while the total GAF Score 
was 50.

It was the opinion of the examiner that the veteran's alcohol 
dependence was having a more significant impact on his social 
and occupational functioning than his PTSD.  Accordingly, it 
was at least as likely as not that the veteran was capable of 
maintaining substantially gainful employment, inasmuch as his 
current PTSD symptoms would have only a mild to moderate 
impact on his occupational functioning.  Despite some 
evidence of cognitive impairment, he appeared capable of 
managing his benefit payments in his own best interest 
without restriction.

In correspondence of October 2002, the Social Security 
Administration indicated that they were unable to furnish the 
veteran's medical records, inasmuch as he had not filed for 
disability.

Received in March 2003 were various VA inpatient and 
outpatient treatment records covering the period from 
February 1999 to March 2003, showing treatment during that 
time primarily for nonservice-connected medical conditions.

Analysis

The veteran in this case seeks an increased evaluation for 
PTSD.  In that regard, disability evaluations, in general, 
are intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In the present case, while on VA psychiatric examination in 
January 2000, the veteran complained of nightmares, and the 
avoidance of such things as war movies and news reports, he 
denied that his symptoms had become any worse over the past 
4 to 5 years, instead complaining of increasing "medical" 
problems.  While in the opinion of the examiner, the 
veteran's overall clinical impression remained one of PTSD, 
his dementia had become somewhat more prominent, and was 
dominating his clinical portrait to a greater extent than his 
PTSD.

On more recent VA psychiatric examination in February 2002, 
the veteran denied any current involvement in psychiatric 
treatment.  Once again, the veteran stated that he did not 
believe that his symptoms of PTSD had increased in severity 
over the past few years.  In fact, the veteran reported 
relatively few psychiatric symptoms which could be directly 
attributed to PTSD.  The veteran denied avoidant symptoms, 
and similarly denied any problems with hypervigilance or 
hyperstartle response.  There was no indication that he 
suffered from irritability, short temperedness, general 
anxiety, or nervousness.  While the veteran felt that his 
history of poor marital relationships might have been due in 
part to PTSD, he also recognized that his history of heavy 
drinking had most probably played a role in his unstable 
marriages.  On mental status examination, the veteran was 
alert and well oriented.  Though slow in rate, his speech was 
fluent, coherent, and normal in volume.  While at times, the 
veteran experienced some difficulty in word-finding, his mood 
was euthymic, and his affect normal.  During the course of 
the examination, the veteran described mild to moderate 
depression.  However, no manic symptoms were reported, and he 
denied significant anxiety or nervousness.  While at the time 
of examination, the veteran's insight and judgment were poor, 
his cognition appeared generally adequate.  The pertinent 
diagnosis was of moderate chronic PTSD.  In the opinion of 
the examiner, the GAF Score attributable solely to the 
veteran's PTSD was 60.

The Board observes that the 50 percent evaluation currently 
in effect contemplates the presence of occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation would require 
demonstrated evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and/or the inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130 and Part 4, Code 9411 (2002).

As is clear from the above, the veteran does not currently 
exhibit psychiatric symptomatology consistent with greater 
than a 50 percent evaluation.  More specifically, there is no 
indication that the veteran currently exhibits the suicidal 
ideation, obsessional rituals, or illogical, obscure, or 
irrelevant speech requisite to such an evaluation.  Nor is 
there any evidence of near-continuous panic or depression 
affecting the veteran's ability to function.  As of the time 
of the aforementioned VA psychiatric examination in February 
2002, there was no evidence that the veteran suffered from 
any neglect of personal appearance and hygiene.  Under such 
circumstances, an increased rating is not warranted.

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board notes that such a 
rating may be assigned where the schedular rating for the 
service-connected disability or disabilities is less than 
100 percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.15 (1991).

In the present case, a review of the record discloses that 
the veteran has completed the seventh grade.  Reportedly, the 
veteran has had occupational experience as a bartender, a 
restaurant and/or catering company manager, and van driver, 
and last worked in 1981.  The veteran's service-connected 
disabilities consist of PTSD, evaluated as 50 percent 
disabling; the residuals of a frozen left foot, evaluated as 
30 percent disabling; the residuals of a frozen right foot, 
evaluated as 30 percent disabling; bilateral flat feet, 
evaluated as 10 percent disabling; a history of 
dermatophytosis of the feet, evaluated as zero percent 
disabling; and scars as the residuals of gunshot wounds to 
the left leg and shin, evaluated as noncompensably disabling.

As noted above, at the time of the veteran's application for 
a total disability rating based upon unemployability, he 
indicated that he had not left his last job due to 
disability.  Moreover, in correspondence of October 2002, the 
Social Security Administration reported that they held no 
medical records for the veteran, inasmuch as he had not filed 
for disability.  A review of the record clearly indicates 
that the veteran suffers from numerous nonservice-connected 
disabilities, among them arthritis, substance (alcohol) 
abuse, and rather pronounced venous insufficiency.  In point 
of fact, a large part of the veteran's inability to work has 
been attributed to problems with his lower extremities, and 
the aforementioned venous insufficiency.

The Board notes that, as of the time of the aforementioned VA 
vascular examination in February 2002, the examiner was of 
the opinion that the veteran's symptoms should not prevent 
him from performing sedentary labor which involved a 
preponderance of sitting.  Following a VA psychiatric 
examination conducted at that same time, the psychiatric 
examiner was of the opinion that it was at least as likely as 
not that the veteran was capable of maintaining substantially 
gainful employment, inasmuch as his current PTSD symptoms had 
only a mild to moderate impact on his occupational 
functioning.  Based on such findings, the Board is of the 
opinion that the veteran's service-connected disabilities, in 
and of themselves, do not preclude his participation in all 
forms of substantially gainful employment.  Accordingly, 
entitlement to a total disability rating based upon 
individual unemployability must be denied.



ORDER

An evaluation in excess of 50 percent for PTSD is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

